Appeal of J. C. PALMER.Palmer v. CommissionerDocket No. 1181.United States Board of Tax Appeals1 B.T.A. 882; 1925 BTA LEXIS 2763; March 25, 1925, decided Submitted March 17, 1925.  *2763  Traveling expenses actually incurred by a taxpayer are deductible in computing net income under the Revenue Act of 1921.  J. C. Palmer, the taxpayer, pro se.B. G. Simpich, Esq., for the Commissioner.  *883  Before JAMES, STERNHAGEN, TRAMMELL, and TRUSSELL.  This is an appeal from the determination of a deficiency in come tax for the year 1923 in the sum of $41.76.  FINDINGS OF FACT.  During 1923, J. C. Palmer, the taxpayer, was employed as a field investigator for the Bureau of Ensions, and during that year received the sum of $1,392, at the rate $4of per day, as maintenance allowance while on duty outside the City of Washington, D.C.He expended the said sum for meals and lodging while away from home in connection with his employment, returned it as income, and claimed a deduction in that sum on account of traveling expenses.  The Commissioner disallowed this entire deduction, and from such disallowance the entire deficiency in tax in controversy arises.  DECISION.  The sum of $1,392 should be allowed as an expense incurred in connection with the trade or business of the taxpayer, as specifically provided in section 214(a)(1) of the*2764  Revenue Act of 1921.  The deficiency should be computed in accordance with the above.  Final decision will be settled on consent or on seven days' notice in accordance with Rule 50.